Citation Nr: 1701163	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected status post lumbar laminectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1980 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Providence, Rhode Island certified the case to the Board on appeal.

The record shows that the Veteran requested a Board videoconference hearing in his October 2012 VA Form 9.  The Veteran was initially scheduled for a hearing in May 2014, but he requested for this hearing to be rescheduled.  See May 2014 Report of General Information.  A subsequent June 2014 letter informed the Veteran that the hearing was rescheduled to be held in September 2014.  However, the Veteran did not attend this hearing, and he provided no explanation for his absence.  Thus, the hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional VA treatment records dated from April 2009 to March 2015 were associated with the claims file after the October 2012 statement of the case.  However, the AOJ will have the opportunity to review these records upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that his left knee problems are secondary to his service-connected status post lumbar laminectomy.  See October 2012 VA Form 9.  Although the RO sent him a notice letter in December 2010, the letter did not inform the Veteran of the evidence and information necessary to substantiate a claim on a secondary basis.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (failure by the Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is a remandable error).  Thus, the Veteran should be provided proper notice on remand.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his service connection claim.  In support his theory of secondary service connection, the Veteran explained that he lifted objects by bending his knees as he was unable to bend his back.  See October 2012 VA Form 9.  A review of the record reflects that the Veteran experienced a medial meniscus tear in approximately June 2010 after squatting down to pick up a heavy object.  See November 2010 VA treatment record.  The diagnosis at that time was left knee arthralgia.  See March 2011 VA treatment record.  He later underwent April 2011 left knee arthroscopy, and a subsequent May 2014 VA left knee MRI report stated that mild osteoarthritis and internal degeneration were suggested by the results.  In addition, a November 2010 VA treatment record reported that one of the risks associated with an arthroscopy for debridement was a long-term predisposition to arthritis.  As the Board lacks sufficient medical evidence to render a decision on the question of whether the Veteran's current left knee disorders are secondary to his service-connected status post lumbar laminectomy, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his service connection claim for a left knee disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Providence VA Medical Center dated since March 2015.

3.  After the preceding development in paragraphs 1 and 2 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

First, the examiner should identify all current left knee disorders.

Second, for each diagnosed disorder, the examiner should provide an opinion as to the following questions:  

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the Veteran's service-connected status post lumbar laminectomy.

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was permanently aggravated by the Veteran's service-connected status post lumbar laminectomy.

Regardless of the conclusion reached, the examiner should address the following:  (1) the Veteran's report from his October 2012 VA Form 9 he lifted objects by bending his knees as he was unable to bend his back; and (2) the November 2010 VA treatment record's statement that one of the risks associated with an arthroscopy for debridement was a long-term predisposition to arthritis.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


